Citation Nr: 0910518	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for a right arm 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD), to include anxiety and nervousness.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected PTSD.

10.  Entitlement to a higher initial evaluation for PTSD, 
currently assigned a 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2007 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to a higher initial 
evaluation for tinnitus.  However, the Veteran did not list 
tinnitus among the issues he was appealing in his July 2007 
VA Form 9.  As such, the Veteran has not filed a substantive 
appeal for that issue.  See 38 C.F.R. § 20.202.  Accordingly, 
the issue of entitlement to a higher initial evaluation for 
tinnitus no longer remains in appellate status and no further 
consideration is required.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a left 
arm disorder that is causally or etiologically related to his 
military service.

3.  The Veteran has not been shown to currently have a right 
arm disorder that is causally or etiologically related to his 
military service.

4.  The Veteran has not been shown to currently have a left 
shoulder disorder that is causally or etiologically related 
to his military service. 

5.  The Veteran has not been shown to currently have a right 
shoulder disorder that is causally or etiologically related 
to his military service. 

6.  The Veteran has not been shown to currently have a neck 
disorder that is causally or etiologically related to his 
military service. 

7.  The Veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.

8.  The Veteran has not been shown to currently have an 
acquired psychiatric disorder other than PTSD that is 
causally or etiologically related to his military service.

9.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the veteran's military service.

10.  The Veteran has not been shown to currently have a 
gastrointestinal disorder that is causally or etiologically 
related to his military service or to his service-connected 
PTSD.
11.  The Veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  A left arm disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.  A right arm disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

3.  A left shoulder disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  A right shoulder disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  A neck disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

6.  A back disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

7.  An acquired psychiatric disorder other than PTSD was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

8.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

9.  A gastrointestinal disorder was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

10.  The criteria for an initial evaluation of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.
Nevertheless, with respect to the issue of entitlement to a 
higher initial evaluation for PTSD, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with respect to this issue has been satisfied.  

With respect to the issues of entitlement to service 
connection, the RO did provide the appellant with notice in 
October 2006, prior to the initial decisions on the claims in 
March 2007 and July 2007.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the October 2006 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the statements of the case (SOC) and the supplemental 
statements of the case (SSOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the October 2006 letter 
further stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the October 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also afforded VA examinations in December 2006, June 2007, 
and October 2007 in connection with his hearing loss, PTSD, 
and gastrointestinal disorder claims.  

The Board does acknowledge that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for a bilateral arm disorder, bilateral 
shoulder disorder, neck disorder, back disorder, and an 
acquired psychiatric disorder other than PTSD.  Under the 
law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for a bilateral arm disorder, 
bilateral shoulder disorder, neck disorder, back disorder, 
and acquired psychiatric disorder other than PTSD because 
such an examination would not provide any more information 
than is already associated with the claims file.  As will be 
discussed below, the Veteran has not been shown to have an 
event, disease, or injury in service to which current 
disorders could be related.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service to which a 
current disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.


A.  Bilateral Arm Disorder, Bilateral Shoulder Disorder, Neck 
Disorder, and Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
arm disorder, a bilateral shoulder disorder, a neck disorder, 
and a back disorder.  He has contended that he tripped on a 
sandbag and fell on his back and injured his head.  The Board 
notes that the Veteran, as a lay person, can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
However, he is not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005). Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 
451 F.3d 1331 (Fed.Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (determination by the Board that lay statements 
are of slight probative value is completely within the 
Board's discretion).

Although the Veteran did seek treatment for other unrelated 
problems, his service treatment records are negative for any 
complaints, treatment, or diagnosis of an arm, shoulder, 
neck, or back disorder.  In fact, his October 1969 separation 
examination found his upper extremities, neck, and spine to 
be normal, and he specifically denied having a medical 
history of broken bones; arthritis or rheumatism; bone, 
joint, or other deformity; lameness; a painful or "trick" 
shoulder or elbow; back trouble of any kind; and, neuritis.  
As such, there is no contemporaneous evidence of the claimed 
disorders in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Instead, the 
Veteran actually made contemporaneous statements denying that 
he ever had such disorders.  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment immediately following his 
separation from service or for many decades thereafter.  
Therefore, the Board finds that a bilateral arm disorder, a 
bilateral shoulder disorder, a neck disorder, and a back 
disorder did not manifest in service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
bilateral arm disorder, a bilateral shoulder disorder, a neck 
disorder, and a back disorder, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a bilateral arm disorder, a bilateral shoulder disorder, a 
neck disorder, and a back disorder is itself evidence which 
tends to show that the disorders did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a bilateral 
arm disorder, a bilateral shoulder disorder, a neck disorder, 
and a back disorder manifested during active duty service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis to the Veteran's 
military service.  As noted above, the record shows that 
there were no complaints, treatment, or diagnosis of such 
disorders in service.  As such, there is no injury, disease, 
or event to which a current disorder could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a bilateral arm disorder, a bilateral shoulder 
disorder, a neck disorder, and a back disorder.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a bilateral arm disorder, a bilateral shoulder 
disorder, a neck disorder, and a back disorder is not 
warranted.


B.  Acquired Psychiatric Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for an acquired 
psychiatric disorder.  Initially, the Board notes that 
service connection has already been established for PTSD.  
Thus, the Board must consider whether the Veteran currently 
has an acquired psychiatric disorder related to service that 
is separate from his PTSD.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of an acquired 
psychiatric disorder.  In fact, his October 1969 separation 
examination did not note any psychiatric abnormalities, and 
he denied having a medical history of frequent trouble 
sleeping; frequent or terrifying nightmares; depression or 
excessive worry; and, nervous trouble of any sort.  Moreover, 
the medical evidence of record does not show that the Veteran 
sought treatment for such a disorder immediately following 
his period of service or for many decades thereafter.  The 
Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current diagnosis of an acquired psychiatric disorder and his 
time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that an acquired psychiatric disorder did not manifest in 
service or for many years thereafter.

In addition to the lack of evidence showing that an acquired 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link a current disorder to his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links a current disorder to a disease 
or injury in service.   

In fact, the Veteran has not identified any post-service 
medical records documenting any complaints, treatment, or 
diagnosis of an acquired psychiatric disorder other than 
PTSD.  Indeed, the June 2007 VA examiner indicated that the 
Veteran had not had any outpatient treatment or 
hospitalizations for a mental disorder.  It was noted that he 
was not currently receiving treatment either.  The examiner 
diagnosed the Veteran with PTSD and stated that there were no 
other psychiatric disorders.  As such, the Veteran has not 
been shown to have a current diagnosis of an acquired 
psychiatric disorder other than PTSD.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for an acquired 
psychiatric disorder other than PTSD.


C.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hearing 
loss.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  His 
February 1968 pre-induction examination found his ears and 
drums to be normal, and on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
0
10
LEFT
10
5
10
10
10

The Veteran was later afforded a separation examination in 
October 1969.  He reported having a medical history of ear 
trouble, but his ears and drums were found to be normal 
during a clinical evaluation.  He also had a hearing loss 
profile of "H1" at that time.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

10
LEFT
0
0
0

10

Moreover, the Board notes that the Veteran did not seek 
treatment for hearing loss for many decades following his 
separation from service.  Therefore, the Board finds that the 
hearing loss did not manifest in service or sensorineural 
hearing loss within one year thereafter.

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  The Veteran 
is considered competent to relate a history of noise exposure 
during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, his 
service records list his military occupational specialty as 
general vehicle repairman, and the RO conceded that he was 
exposed to acoustic trauma in its March 2007 rating decision 
that granted service connection for tinnitus.  Accordingly, 
the Board concludes that the Veteran was exposed to acoustic 
trauma during service.  

In addition, the December 2006 VA examination report shows 
that the Veteran has current left ear hearing loss by VA 
standards. See 38 C.F.R. § 3.385.  The Board does note that 
there are no post-service medical records showing that he 
meets the VA standards for right ear hearing loss.

Nevertheless, the evidence of record does not relate a 
current diagnosis of hearing loss to the Veteran's military 
service.  In fact, the December 2006 VA examiner reviewed the 
claims file and observed that the Veteran's hearing was 
within normal limits throughout his period of service.  He 
commented that exposure to impulse sounds or continuous 
exposure can cause a temporary threshold shift, which 
disappears in 16 to 48 hours after exposure to loud noise.  
The examiner indicated that impulse sounds may also damage 
the structure of the inner ear resulting in an immediate 
hearing loss and that continuous exposure to loud noise can 
damage the structure of the hair cells resulting in hearing 
loss.  He stated that a permanent hearing loss exists if the 
hearing does not recover completely from a temporary 
threshold shift.  Because the damage is done when the 
individual is exposed to noise, a normal audiogram subsequent 
to the noise exposure would verify that the hearing had 
recovered without permanent loss.  As such, the December 2006 
VA examiner opined that it is not likely that the Veteran's 
current hearing loss in his left ear was precipitated by 
military noise exposure.  There is no medical evidence 
showing otherwise.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hearing loss.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hearing loss is not warranted.


D.  Gastrointestinal Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
gastrointestinal disorder.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  In fact, his October 1969 separation examination 
found his abdomen and viscera to be normal, and he denied 
having a medical history of frequent indigestion; stomach, 
liver, or intestinal trouble; and, a rupture/hernia.  
Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for a gastrointestinal disorder 
immediately following his period of service or for many 
decades thereafter.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the 
existence of a link between a current diagnosis of a 
gastrointestinal disorder and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that a 
gastrointestinal disorder did not manifest in service or for 
many years thereafter.

In addition to the lack of evidence showing that a 
gastrointestinal disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link a current disorder to his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links a current disorder to a disease 
or injury in service.  In fact, the Veteran has not even 
alleged that he has a gastrointestinal disorder that is 
directly related to service, as he has instead claimed that 
the disorder is secondary to his service-connected PTSD.  
Therefore, the Board finds that a gastrointestinal disorder 
did not manifest during service and have not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

As to the Veteran's claim that he currently has a 
gastrointestinal disorder that is related to his service-
connected PTSD, the Board also finds that the medical 
evidence of record does not support this contention.  
Although the Veteran has a current diagnosis of a 
gastrointestinal disorder and is service-connected for PTSD, 
the medical evidence has not established a relationship 
between these disorders.  In fact, the June 2007 VA examiner 
commented that PTSD is not a known cause of gastroesophageal 
reflux disease (GERD) or a hiatal hernia.  He also noted that 
the Veteran's history did not support the conclusion that 
PTSD aggravated those disorders.  The examiner submitted an 
addendum to that report in July 2007 in which he again 
reviewed the VA examination report as well as clinical 
literature and opined that the Veteran's PTSD is not a known 
cause of ulcers or irritable bowel syndrome.  He again noted 
that the Veteran's history did not support the conclusion 
that PTSD had aggravated those disorders.  

In addition, the Veteran was afforded a VA esophagus and 
hiatal hernia examination in October 2007.  The examiner 
opined that that acid reflux, a hiatal hernia, irritable 
bowel syndrome, and ulcers were less likely as not aggravated 
by the Veteran's service-connected PTSD.  In particular, he 
observed that the Veteran had a history of GERD and that 
there was evidence of ulcers, strictures, and gastritis as 
well as a small hiatal hernia.  However, he was unable find a 
diagnosis, symptoms, complaints, or treatment of irritable 
bowel syndrome.  The examiner also reviewed medical 
literature and acknowledged that stress can cause transient 
increase in stomach hyperacidity.  However, he further noted 
that the medical literature is silent regarding evidence that 
PTSD serves as a causative or etiologic agent for the 
development of GERD, gastritis, hiatal hernias, or ulcers.  
The examiner concluded that there was no evidence of any 
permanent, measurable, or predictable aggravation of any 
gastrointestinal disorder that would be due to or the result 
of the service-connected PTSD.  The examiner also noted that 
there was no evidence that the gastrointestinal 
symptomatology did not occur independently of any PTSD 
symptomatology.  As such, the October 2007 examiner stated 
that it is most likely that the Veteran's gastrointestinal 
disorders, including gastritis, previous ulcer disease, a 
hiatal hernia, and GERD, would have occurred, progressed, and 
responded to treatment as it has independent of PTSD.

The Board does observe that the Veteran and his 
representative submitted medical literature to support the 
contention that he currently has a gastrointestinal disorder 
that is related to his military service.  However, this 
evidence is general in nature, and no examiner has 
specifically related the information contained therein to the 
Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Indeed, the October 2007 VA examiner did 
review medical literature and opined that the Veteran's 
current gastrointestinal disorders are not related to his 
service-connected PTSD.  Thus, the Board finds that the 
medical literature is of little probative value in this case.  

Simply put, the evidence absent from the record is a medical 
opinion to the effect that the Veteran's service-connected 
PTSD either caused or aggravated a gastrointestinal disorder.  
Accordingly, service connection cannot be granted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a gastrointestinal disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a gastrointestinal disorder is not warranted.


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

The Veteran's PTSD is currently assigned a 30 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation is 
contemplated when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial evaluation in excess of 
30 percent for PTSD.  The medical evidence of record does not 
show him to have occupational and social impairment with 
reduced reliability and productivity.   In this regard, the 
Board notes that the Veteran has not been shown to have a 
flattened affect or circumstantial, circumlocutory, or 
stereo-typed speech.  In fact, the June 2007 VA examination 
found his affect to be appropriate, and his speech was 
spontaneous, clear, and coherent.  The June 2007 VA examiner 
also stated that the Veteran did not have panic attacks.

In addition, the Veteran has not been shown to have 
difficulty in understanding complex commands.  Indeed, the 
June 2007 VA examiner indicated that the Veteran's attention 
was intact and noted that he could do serial sevens as well 
spell a word forwards and backwards.  
Moreover, the Veteran does not have impairment of short- and 
long-term memory, judgment, or abstract thinking.  The June 
2007 VA examination found his remote, recent, and immediate 
memory to be normal.  He also commented that the Veteran's 
thought process and content were unremarkable.  The Veteran 
understood the outcome of his behavior and had average 
intelligence.  With respect to insight, the examiner noted 
that the Veteran understood he had a problem.  

The Board also notes that the Veteran's PTSD does not appear 
to be productive of
disturbances of motivation and mood.  The June 2007 VA 
examiner did remark that the Veteran's mood was nervous and 
miserable.  However, the examiner indicated that his mood was 
due to his aches and pains as opposed to his PTSD.

Additionally, the Veteran does not appear to have difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, he told the June 2007 VA examiner 
that he had a good marriage with two children and two 
grandchildren.  It was also noted that he gets along well 
with others.

The Board also finds it significant that the June 2007 VA 
examiner indicated that the Veteran had not had any 
outpatient treatment or hospitalization for a mental disorder 
and noted that he was not receiving any current treatment 
either.  He also commented that the Veteran's PTSD was more 
symptomatic in the first years after he returned from Vietnam 
and that the symptoms had diminished over the years.  In 
addition, the examiner stated that there was no reduced 
reliability and productivity due to PTSD.  

The Board also observes that the Veteran has been assigned 
Global Assessment of Functioning (GAF) of 65.  A GAF score of 
61 to 70 represents some mild symptoms. See 38 C.F.R. §§ 
4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as 
evidenced by this reported scale score, it is but one factor 
for consideration in assigning a rating in this case.  As 
outlined above, the Board finds that when all of the evidence 
and findings contained therein are considered, including the 
degree of functioning as evidenced by these reported scales, 
the Board concludes that the Veteran has not been shown to 
have occupational and social impairment with reduced 
reliability and productivity.  Accordingly, the Board finds 
that the schedular criteria for the next higher 50 percent 
disability evaluation have not been met.  Therefore, the 
Board finds that the preponderance of evidence is against the 
Veteran's claim for a higher initial evaluation for PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a left arm disorder is denied.

Service connection for a right arm disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a neck disorder is denied.
Service connection for a back disorder is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.

Service connection for hearing loss is denied.

Service connection for a gastrointestinal disorder is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


